DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    RICARDO ALVARADO WILSON,
                            Appellant,

                                    v.

                         CLAUDIA DI GRAZIA,
                              Appellee.

                              No. 4D20-1794

                              [June 3, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. FMCE10-
10646.

   Ricardo Alvarado Wilson, Lauderhill, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.